Citation Nr: 1434403	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  09-21 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from February to October 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by which the RO declined to reopen a finally decided claim of service connection for a right shoulder disability.  Indeed, finally decided matters may not be reopened in the absence of new and material evidence.  See, 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  

In October 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of the hearing is of record.

In March 2012, the Board reopened the claim of service connection for a right shoulder disability and remanded it for further development of the evidence

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, this claim must be remanded again for further development of the evidence.  In August 2008, the Veteran was afforded a VA examination.  The VA examiner concluded that the current right shoulder disability, which he diagnosed as a right shoulder postoperative rotator cuff tear, was unrelated to service but was rather a natural phenomenon.  He offered no rationale for that conclusion, and the Board could not rely upon it in deciding the claim.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).  As such, in its March 2012 remand, the Board asked in essence that the examiner who authored the August 2008 VA opinion review the record and provide a rationale for all conclusions regarding the etiology of the Veteran's claimed right shoulder disability.  

In April 2012, the August 2008 VA examiner reviewed the record and stated, "multiple ops for cuff disease and arthritis ac joint right, not service connected only had bicipital tendonitis in service."  This opinion too is inadequate because the conclusion that tendonitis in service did not cause "cuff disease" and arthritis of the acromioclavicular joint is not explained.  In the March 2012 Board remand, the Board asked that the examiner provide a "complete rationale" for any opinion provided.  Because this request was not accomplished, a remand for corrective action is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (requiring the Board to ensure compliance with its prior remand directives).  The remand instructions are contained in the second paragraph below.

All VA clinical records dated from May 11, 2012 to the present must be associated with the record.

Accordingly, the case is REMANDED to the RO/AOJ for the following action:

1.  Associate with the record all VA clinical records dated from May 11, 2012 to the present.

2.  After accomplishing the foregoing, schedule a VA orthopedic examination.  The examiner must diagnose all extant right shoulder disabilities.  As to each right shoulder diagnosis rendered, the examiner must opine on 
the likelihood (very likely, as likely as not, or unlikely) it is the result of the Veteran's military service or any incident therein.  

Note: the term "as likely as not" means at least 
50-percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

An explanatory rationale must be provided for the opinion, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.

The examination report must indicate whether pertinent records in the claims file were reviewed in conjunction with the examination.  In the event that an opinion cannot be rendered without resorting to mere speculation, the examiner must discuss why it would be speculative to respond.  So merely saying he/she cannot respond will not suffice.

Reminder: the Veteran is competent to provide evidence regarding matters observable to a layman such as subjective symptoms, although he is not necessarily also competent to ascribe these symptoms to a particular diagnosis or cause.

3.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



